Order entered April 15, 1966, denying defendant Pennsylvania Threshermen & Farmers Mutual Insurance Company’s motion to strike interrogatories, unanimously modified, on the law and on the facts, to the extent of striking items 15 and 16 of the interrogatories, and, as so modified, affirmed, without costs or disbursements. The interrogatories are relevant on the existence of a lien. The examination may not be had as to conclusory matters of law. (Meth v. Schloss, 256 App. Div. 202.) Concur — Botein, P. J., McNally, Stevens, Steuer and Bastow, JJ.